Citation Nr: 1822777	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for right foot drop.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to a disability rating in excess of 10 percent for cervical spine stenosis with osteoarthritis.  

7.  Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative disc disease with osteoarthritis prior to November 21, 2014.

8.  Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease with osteoarthritis from November 21, 2014.

9.  Entitlement to a compensable disability rating for osteoarthritis of the right knee.

10.  Entitlement to a compensable disability rating for osteoarthritis of the left knee.

11.  Entitlement to a disability rating in excess of 10 percent for right shoulder acromioclavicular joint osteoarthritis prior to November 21, 2014.

12.  Entitlement to a disability rating in excess of 20 percent for right shoulder acromioclavicular joint osteoarthritis from November 21, 2014.

13.  Entitlement to a compensable disability rating for left shoulder acromioclavicular joint osteoarthritis prior to November 21, 2014.

14.  Entitlement to a disability rating in excess of 10 percent for left shoulder acromioclavicular joint osteoarthritis from November 21, 2014.

15.  Entitlement to a compensable disability rating for tension headaches.

16.  Entitlement to a compensable disability rating for scar, residual of synovitis and osteophyte repair, right ankle.

17.  Entitlement to a disability rating in excess of 20 percent for radiculopathy and common peroneal neuropathy, left lower extremity prior to November 21, 2014.

18.  Entitlement to a disability rating in excess of 10 percent for radiculopathy and common peroneal neuropathy, left lower extremity from November 21, 2014.

19.  Entitlement to a disability rating in excess of 20 percent for carpal tunnel syndrome with cubital tunnel syndrome and radiculopathy of the right upper extremity.

20.  Entitlement to a disability rating in excess of 30 percent for carpal tunnel syndrome with cubital tunnel syndrome and radiculopathy of the left upper extremity.

21.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

22.  Entitlement to a disability rating in excess of 10 percent for traumatic brain injury (TBI) prior to June 30, 2014.

23.  Entitlement to a disability rating in excess of 40 percent for TBI from June 30, 2014.

24.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Arif Syed, Counsel




INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from October 1987 to March 1988 as well as periods of active service from December 1990 to June 1991, October 1998 to March 1999, November 2001 to July 2004, January 2005 to July 2007, January 2008 to January 2009, and March 2009 to September 2012.  He also had a period of Reserve duty with the Kansas Army National Guard from January 1992 to January 1994 and currently has Reserve duty. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Wichita, Kansas Regional Office (RO).

In March 2016, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is of record.  

In a February 2015 rating decision, in pertinent part, the RO denied the Veteran's claim of entitlement to a disability rating in excess of 10 percent for TBI and reduced the Veteran's disability rating for carpal tunnel syndrome with cubital tunnel syndrome and radiculopathy of the left upper extremity to 20 percent effective November 21, 2014.  The Veteran filed a timely notice of disagreement (NOD) in March 2015 with respect to these issues.  Although the RO subsequently awarded a 40 percent rating for the Veteran's TBI effective June 30, 2014 and restored the 30 percent rating for the Veteran's carpal tunnel syndrome with cubital tunnel syndrome and radiculopathy of the left upper extremity effective September 28, 2012 in a June 2015 rating decision, the RO has not issued a statement of the case (SOC) with respect to the foregoing notice of disagreement.  Moreover, the Veteran has not indicated that he is satisfied with the current assigned ratings for these disabilities.  Therefore, remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

The issues of entitlement to service connection for a bilateral hearing loss disability, right foot drop, sinusitis, and obstructive sleep apnea; entitlement to increased disability ratings for cervical spine stenosis with osteoarthritis, lumbar spine degenerative disc disease with osteoarthritis, osteoarthritis of the right and left knees, right and left shoulder acromioclavicular joint osteoarthritis, tension headaches, right ankle scar,  radiculopathy and common peroneal neuropathy, left lower extremity,  carpal tunnel syndrome with cubital tunnel syndrome and radiculopathy of the right and left upper extremities, TBI, and PTSD; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection was granted for lumbar spine degenerative disc disease with osteoarthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran subsequently developed osteoarthritis in the left ankle and intercurrent cause is not shown.  By law, arthritis is a chronic disease.


CONCLUSION OF LAW

Osteoarthritis of the left ankle is a subsequent manifestation of the already service connected lumbar spine degenerative disc disease with osteoarthritis (rated under Diagnostic Code 5242).  38 U.S.C. § 1101 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required.

Service connection for left ankle disability

The Veteran contends that he has a left ankle disability that is related to his service.  
  
Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 
§§ 3.307, 3.309 (2017).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. 3.303(b).

The AOJ granted service connection for lumbar spine degenerative disc disease with osteoarthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Therefore, the AOJ accepted that there was a chronic disease, arthritis.  38 U.S.C. § 1101.  If the AOJ had intended the grant of service connection to be of traumatic origin, the AOJ would have selected the appropriate diagnostic code.  Here, diagnostic code was employed for numerous other joints but not the lumbar spine.  However, in evaluating arthritis of the spine, the principles for extending service connection to joints affected by the subsequent development of degenerative arthritis (as contemplated under 38 CFR 4.71a, Diagnostic Code 5003), is not dependent on the choice of Diagnostic Code.  M21-1, III.iv.4.A.7.e.  Further, section 3.303 is clear, subsequent manifestations of the same disease process are service connected unless due to intercurrent cause.  The Veteran currently evidences osteoarthritis of the left ankle.  See, e.g., the November 2014 VA examination report.  Intercurrent cause is not shown and service connection as a manifestation of the already service connected arthritis of the lumbar spine is warranted.

Although the provisions of M21-1 are not regulatory and are not binding upon the Board, the provisions are consistent with 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.303(b).  


ORDER

Entitlement to service connection for osteoarthritis of the left ankle is granted.


REMAND

In September 2014, the RO requested the Veteran's outstanding medical records in connection with a claim for Social Security Administration (SSA) benefits.  However, in a subsequent response, SSA informed the RO that it was unable to locate the Veteran's medical records.  Crucially, the Veteran was not provided with notice pursuant to 38 C.F.R. § 3.159(e) that the medical records in connection with his SSA claim could not be obtained.  Under 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  38 C.F.R. 
§ 3.159(e).  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the Veteran in this matter.  As such, the Board finds it has no choice but to remand these claims and direct the AOJ to inform the Veteran of the unavailability of medical records in connection with his SSA disability benefits claim pursuant to 38 C.F.R. § 3.159(e), and provide him the opportunity to provide a copy of the identified records to the VA.  

Additionally, the Veteran indicated at the March 2016 Board hearing that he currently is on Reserve duty with the Kansas Army National Guard and that he undergoes yearly physical examinations.  See the March 2016 Board hearing transcript, page 5.  The Board observes that there are no service treatment records dated past the Veteran's period of active duty ending in September 2012.  In light of the foregoing, the Board finds that on remand, the AOJ should verify all periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) and obtain any outstanding service treatment or personnel records.    

With regard to the Veteran's claim of service connection for sleep apnea, he contends that this disability is related to service, in particular his sleep disturbances during his period of service from March 2009 to September 2012.  See, e.g., the March 2016 Board hearing transcript, pgs. 58-59.  Although the Board notes that the Veteran's service treatment records do not document any findings of sleep apnea, the Veteran has credibly testified that he had sleep disturbance during service and the Board has no reason to doubt the Veteran's report of such.  Further, postservice medical evidence documents the Veteran's treatment for sleep apnea and use of a CPAP.  There is no medical opinion of record which indicates whether the Veteran's present sleep apnea is due to service.  As such, the Board finds that an opinion should be obtained on remand.  

With respect to the Veteran's claims of entitlement to increased disability ratings for his cervical spine stenosis with osteoarthritis, lumbar spine degenerative disc disease with osteoarthritis, osteoarthritis of the right and left knees, right and left shoulder acromioclavicular joint osteoarthritis, tension headaches, right ankle scar,  radiculopathy and common peroneal neuropathy, left lower extremity, carpal tunnel syndrome with cubital tunnel syndrome and radiculopathy of the right upper extremity, and PTSD, the Board observes that the Veteran was most recently provided VA examinations for these disabilities in November and December 2014.  During the March 2016 Board hearing, the Veteran indicated that these disabilities have since worsened.  With regard to the cervical spine, lumbar spine, right and left shoulder, right and left knee, right ankle scar, left lower extremity, and right carpal tunnel syndrome disabilities, the Veteran indicated that he has decreased mobility due to increased pain.  As to his headaches, the Veteran testified he has increased frequency of headaches.  As to his PTSD, he testified that he has increased memory loss and becomes distracted easily.  Thus, the Board finds that contemporaneous VA examinations are warranted to ascertain the current severity of the Veteran's increased rating disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

Additionally, the Board notes that the claim of entitlement to TDIU is inextricably intertwined with the remainder of the claims on appeal.  In other words, development of these claims may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Finally, as discussed in the Introduction above, the Veteran filed a timely NOD to a February 2015 rating decision that denied the Veteran's claim of entitlement to a disability rating in excess of 10 percent for TBI and reduced the Veteran's disability rating for carpal tunnel syndrome with cubital tunnel syndrome and radiculopathy of the left upper extremity to 20 percent effective November 21, 2014.  As a SOC has not been issued addressing these increased rating claims, the Board finds that remand for such is necessary.  See Manlincon v. West, 12 Vet. App 238, 240-241   (1999).

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the unavailability of his medical records in connection with his claim for SSA disability benefits pursuant to 38 C.F.R. § 3.159(e).  He must then be given an opportunity to respond.

2. Undertake appropriate development to verify any periods of active duty, ACDUTRA, and INACDUTRA following September 2012 and associate all outstanding service personnel and treatment records with the claims file.  All efforts in this regard should be documented in the claims file.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The claims folder must be made available to the examiner.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that is related to his service, to include his credible report of experiencing sleep disturbance.  
    
The examiner must provide a rationale for his or her opinion.

4. Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-cervical spine stenosis with osteoarthritis, lumbar spine degenerative disc disease with osteoarthritis, osteoarthritis of the right and left knees, and right and left shoulder acromioclavicular joint osteoarthritis.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the cervical spine, lumbar spine, right and left knees, and right and left shoulders.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. The Veteran must be afforded a VA examination for the purpose of determining the current severity of his service-connected PTSD.  

The examiner should describe in detail all current symptoms of the Veteran's PTSD.  

All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for all opinions must be provided.  
6. The Veteran must be afforded a VA examination for the purpose of determining the current severity of his service-connected tension headaches.  

The examiner should describe in detail all current symptoms of the Veteran's tension headaches.  

All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for all opinions must be provided.

7. The Veteran must be afforded a VA examination for the purpose of determining the current severity of his service-connected scar, residual of synovitis and osteophyte repair, right ankle.  

The examiner should describe in detail all current symptoms of the Veteran's scar, residual of synovitis and osteophyte repair, right ankle.  

All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for all opinions must be provided.

8. The Veteran must be afforded a VA examination for the purpose of determining the current severity of his service-connected carpal tunnel syndrome with cubital tunnel syndrome and radiculopathy of the right upper extremity.  

The examiner should describe in detail all current symptoms of the Veteran's carpal tunnel syndrome with cubital tunnel syndrome and radiculopathy of the right upper extremity.  
All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for all opinions must be provided.

9. The Veteran must be afforded a VA examination for the purpose of determining the current severity of his service-connected radiculopathy and common peroneal neuropathy, left lower extremity.  

The examiner should describe in detail all current symptoms of the Veteran's radiculopathy and common peroneal neuropathy, left lower extremity.  

All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for all opinions must be provided.

10. Issue an SOC addressing entitlement to a disability rating in excess of 10 percent for TBI prior to June 30, 2014 an in excess of 40 percent thereafter as well as entitlement to a disability rating in excess of 30 percent for carpal tunnel syndrome with cubital tunnel syndrome and radiculopathy of the left upper extremity. The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects his appeal.
11. Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


